

115 S3418 IS: Funding for Aviation Screeners and Threat Elimination Restoration Act
U.S. Senate
2018-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3418IN THE SENATE OF THE UNITED STATESSeptember 6, 2018Mr. Markey (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to ensure that revenues collected from passengers as
			 aviation security fees are used to help finance the costs of aviation
			 security screening by repealing a requirement that a portion of such fees
			 be credited as offsetting receipts and deposited in the general fund of
			 the Treasury.
	
 1.Short titleThis Act may be cited as the Funding for Aviation Screeners and Threat Elimination Restoration Act or the FASTER Act. 2.Repeal of requirement regarding crediting and deposit of a portion of aviation security fees (a)RepealSubsection (i) of section 44940 of title 49, United States Code, is repealed.
 (b)Conforming amendmentSubsection (d)(4) of such section is amended by striking , other than subsection (i),.